Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed December 15, 2021. Claims 7 and 11 cancelled. Claims 1-6, 8-10 and 12-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
3..       Claims 1-6, 8-10 and 12-20 rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 10872518 B2 and 1-19 of U.S. Patent No. 10643459 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Dependent claims rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-4, 6, 8-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sannala (US 9396633 B1) (hereinafter Sannala) in view of Rapaport (US 2014/0354427 A1) (hereinafter Rapaport).

Regarding claim 1, Sannala discloses an alert communication device  (col. 16, lines 21-25, client device 504 include handheld wearable computing device, personal digital assistant (PDA), tablet computer, col. 2, lines 53-67, method for communicating via a plurality of transceivers, the method performed at a camera device comprising a plurality of distinct transceivers communicating using a first transceiver of the plurality of transceivers, and method includes communicating with one or more smart home devices using a second transceiver of the plurality of transceivers, and also third transceiver of plurality of transceivers, col. 5, lines 22-25, The present teachings applicable, without limitation, to duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space (i. e., positioned within a school building))  comprising:
a first transceiver configured to communicatively couple the alert communication device with one or more other alert communication devices via a first communication path, wherein the first communication path is a part of a Wi-fi mesh network (Fig. 3, hub device 180 to create a  mesh network in smart home network 202, col. 40, lies 23-27, data communications using any of a variety of custom or standard wireless protocols (e.g., IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart, ISA100.11a, WirelessHART, MiWi, etc.) and/or any of a variety of custom or standard wired protocols , col. 2, lines 53-67, communicating with home devices using first transceiver or second transceiver and also third transceiver, col. 47, lines 1-20, system use plurality of transceivers, protocols and sent alerts from smart devices, col. 43, lines 10-20, system alerts and status information, relayed to other smart home devices 204, or transmitted to client devices 504 that are configured to issue alerts directed to authorized users (i.e. group of recipients received alerts));
a second transceiver configured to communicatively couple the alert communication device with the one or more other alert communication devices via a second communication path (col. 2, lines 63-67, method includes communicating with one or more smart home devices using a second transceiver of the plurality of transceivers, col. 5, lines 50-60, FIG. 1, smart home environment 100 includes a structure 150 (e.g., a house, office building, garage, or mobile home) with various integrated devices, col. 46, lines 56-67, camera device (e.g., smart device 204 in FIG. 15A, which is a camera) includes first (e.g., radio 950-1, FIG. 15B), second (FIG. 15A), and third transceiver (e.g., radio 950-2, FIG. 15B) and first, second transceiver configured to transmit and receive, plurality of distinct communication protocols); and 
a visual alert system, wherein the visual alert system includes a multi- color light system that is programmed to correspond with a plurality of distinct visual alerts each corresponding to a different alert signal (col. 21, lines 13-20, User interface 810 includes one or more output devices 812 including one or more speakers and/or one or more visual displays. User interface 810 also includes one or more input devices 814, including user interface components that facilitate user input keyboard, voice-command input unit or microphone, touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons or controls, col. 7, lines 65-67, Fig. 6, hub device 180 includes one or more input devices 610 such as buttons for receiving input);
Even though Sannala discloses multiple transceivers with communication protocols to send alert [Abstract] and wearable computing device, a personal digital assistant (PDA), a tablet computer, a laptop computer, cellular telephone, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, or a combination of any two or more of these data processing devices or other data processing devices [col. 16, lines 21-30], and col. 47, lines 1-20, system use plurality of transceivers, protocols and sent alerts from smart devices, col. 43, lines 10-20, system alerts and status information, relayed to other smart home devices 204, or transmitted to client devices 504 that are configured to issue alerts directed to authorized users (i.e. group of recipients received alerts using a building-wide alert) but fails to disclose one or more alert communication devices to send alert via different communication path.
In analogous art, Rapaport more specifically discloses one or more alert communication devices to send alert via different communication path and  multi- color light (para [005-007], buttons activated to send first responders, and to assist first responders in situational awareness and  para [0020], upon activation, transmitter sends wireless signal to all receivers simultaneously  and different flashing colors or patterns (i.e.,  multi- color light) activated by selecting, one color alerts to danger inside the building and another notifies of outside danger (i.e. group of recipients received alerts using building-wide alert)) [0023, para [0039-0040], receive one or more distinct signals and to one or more other users 10 and activating means 120 comprises plurality of push buttons 122, FIG. 1, with each push button 122 corresponding to one of plurality of distinct signals to generate and transmit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for managing coexistence of multiple transceiver devices  to send alerts disclosed by Sannala to use transmitter for transmitting alarm using a primary link and secondary link in response to the transmission using the primary link failing as taught by Rapaport to use transmitter for transmissions in secondary channel(s) after transmission(s) in primary channel are not successful and substantially immediate after such determination to improve the efficiency of alert device [Rapaport, paragraph 0020].
Regarding claim 2, Sannala discloses the alert communication device of claim 1, further comprising: a camera system (col. 2, lines 53-67, system use plurality of transceivers, the method performed at a camera device comprising a plurality of distinct transceivers configured for communication over respective communication protocols, to transmit and receive, over a first one of the communication protocols, signals for configuring the camera device).
Regarding claim 3, Sannala discloses the alert communication device of claim 1, wherein the alert communication device is configured to:receive an alert signal from a first alert activation device of the one ormore alert activation devices; andtransmit the alert signal to the one or more other alert communicationdevices via the first communication path (col. 2, lines 53-67, method for communicating via plurality of transceivers, method performed at a camera device comprising a plurality of distinct transceivers communicating using a first transceiver of the plurality of transceivers, and method includes communicating with one or more smart home devices using a second transceiver of the plurality of transceivers, third transceiver of plurality of transceivers).
Regarding claim 4, Sannala discloses the alert communication device of claim 3, wherein the alert communication device is configured to indicate at least a portion of an access path between a predefinedfirst location and a location of the first alert activation device in response to receiving thealert signal from the first alert activation device (col. 1, lined 64-67-col. 2, lines 1-4, first antenna configured for communication over a first one of communication protocols, second antenna arranged at second location, second location being different than first location, communication over second one of communication protocols).
Regarding claim 6, Sannala discloses the alert communication device of claim 1, wherein the alert communication device is configured to establish a communication channel between two or more clientdevices via one or more of the first communication path and the second communication path (col. 46, lines 56-67, smart device 204 in FIG. 15A, includes first (e.g., radio 950-1, FIG. 15B), second (e.g., radio 940, FIG. 15A), and third transceiver (e.g., radio 950-2, FIG. 15B) and first transceiver second transceiver is configured to transmit and receive, plurality of distinct communication protocols.
Regarding claim 8, Sannala discloses the alert communication device of claim 1, wherein the third transceiver is a Bluetooth® Low Energy transceiver configured to determine the location of the one or more alert activation devices relative to the alert communication device (col. 8, lines 42-45, Data communications using wireless protocols (e.g., IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart).
Regarding claim 9, Sannala discloses an alert activation device (col. 16, lines 21-25, client device 504 include handheld wearable computing device, personal digital assistant (PDA), tablet computer, col. 2, lines 53-67, method for communicating via a plurality of transceivers, the method performed at a camera device comprising a plurality of distinct transceivers communicating using a first transceiver of the plurality of transceivers, and method includes communicating with one or more smart home devices using a second transceiver of the plurality of transceivers, and also third transceiver of plurality of transceivers, col. 5, lines 22-25, The present teachings applicable, without limitation, to duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space (i. e., positioned within a school building))  comprising: a transceiver configured to communicatively couple the alert activationdevice to at least one alert communication device (col. 2, lines 53-67, method includes communicating with home devices using first transceiver or second transceiver and third transceiver, col. 47, lines 1-20, system use plurality of transceivers, protocols and sent alerts from smart devices, col. 43, lines 10-20, system alerts and status information, relayed to other smart home devices 204, or transmitted to client devices 504 configured to issue alerts directed to authorized users (i.e. group of recipients received alerts)); and
two or more activation buttons communicatively coupled to the transceiver (col. 2, lines 63-67, method includes communicating with one or more smart home devices using a second transceiver of the plurality of transceivers);
wherein the alert activation device is configured to transmit an alert signalvia the  transceiver in response to a user engaging at least one of the two or more alert activation buttons, wherein a type of alert signal transmitted by the transceiver is based upon, at  least in part, a plurality of alert activation button press configurations (col. 17, lines 65-67,-col. 18, lines 1-5, Fig. 5-6, hub device 180, includes one or more input devices 610 such as one or more buttons for receiving input and also includes one or more output devices 612 such as one or more indicator lights, speaker, textual information, col. 21, lines 13-20, User interface 810 includes one or more output devices 812 including one or more speakers and/or one or more visual displays. User interface 810 also includes one or more input devices 814, including user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit or microphone, a touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons or controls).
Sannala fails to discloses wherein the alert activation device is configured to be affixed to an identification  badge.
In analogous art, Rapaport also discloses wherein the alert activation device is configured to be affixed to an identification  badge (paragraph 0023, Fig. 3, 4B security badge 30 or an identification badge, different colors or patterns activated by selecting switch or button on transmitter to signal different procedures, transmitter 100 serves to generate and transmit one or more distinct signals upon user 10 taking initiating action, para [0020], upon activation, transmitter sends wireless signal to all receivers simultaneously  and different flashing colors or patterns activated by selecting, one color alerts to danger inside the building and another notifies of outside danger (i.e. group of recipients received alerts using building-wide alert)) [0023, para [0039-0040], receive one or more distinct signals and to one or more other users 10 and activating means 120 comprises plurality of push buttons 122, FIG. 1, with each push button 122 corresponding to one of plurality of distinct signals to generate and transmit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for managing coexistence of multiple transceiver devices  to send alerts disclosed by Sannala to use transmitter for transmitting alarm using a primary link and secondary link in response to the transmission using the primary link failing as taught by Rapaport to use transmitter for transmissions in secondary channel(s) after transmission(s) in primary channel are not successful and substantially immediate after such determination to improve the efficiency of alert device [Rapaport, paragraph 0020].
Regarding claim 10, Sannala discloses the alert activation device of claim 9, wherein the alert activation device is a wearable alert activation device (col. 16, lines 21-25, client device 504 include handheld wearable computing device, personal digital assistant (PDA), tablet computer, col. 2, lines 53-67, method for communicating via a plurality of transceivers).
Regarding claim 12, Sannala discloses the alert activation device of claim 9, wherein the transceiver is configured to transmit a   location of the alert activation device when transmitting the alert signal (col. 2, lines 60-67, transceiver configured to transmit and receive, over communication protocols and second transceiver configured to transmit and receive, over a second one of the communication protocols, signals comprising one or more of alerts).
Regarding claim 13, Sannala discloses the alert activation device of claim 12, wherein the transceiver is a Bluetooth® Low Energy transceiver (col. 8, lines 42-45, col. 8, lines 42-45, Data communications using wireless protocols (e.g., IEEE 802.15.4, Wi-Fi, ZigBee,  Bluetooth Smart)).
Regarding claim 14, Sannala discloses the alert activation device of claim 12, wherein the at least one alert communication device is configured to indicate at least a portion of an access path between a predefined first location and the location of the alert activation device when transmitting the alert signal (col. 2, lines 59-67, The method includes communicating using a first transceiver to transmit and receive, over a first one of the communication protocols, and using a second transceiver to transmit and receive, over a second one of communication protocols, signals comprising one or more of alerts, col. 46, lines 56-67, smart device 204 in FIG. 15A, includes first, second, and third transceiver and transceivers configured to transmit and receive).
Regarding claim 15, Sannala discloses the alert activation device of claim 12, wherein the transceiver is configured to transmit a general alert signal when a first button of the two or more buttons is engagedand is configured to transmit a medical alert signal when a second button of the two or more buttons is engaged (col. 16, lines 3-8, I/O interface to one or more clients 518 facilitates client-facing input and output processing, col. 17, lines 65-67,-col. 18, lines 1-5, Fig. 5-6, hub device 180, includes one or more input devices 610 one or more buttons for receiving input and includes one or more output devices 612 one or more indicator lights, speaker, textual information).
Regarding claim 17, Sannala discloses a alert management system (col. 2, lines 53-67, method for communicating via plurality of transceivers, method performed at a camera device comprising a plurality of distinct transceivers communicating using a first transceiver of the plurality of transceivers, and method includes communicating with one or more smart home devices using a second transceiver of the plurality of transceivers, third transceiver of plurality of transceivers) comprising: 
one or more alert communication devices communicatively coupled to oneor more other alert communication devices and configured to provide one or moreof a visual alert and an audio alert (col. 17, lines 65-67,-col. 18, lines 1-5, Fig. 5-6, hub device 180, includes one or more input devices 610 such as one or more buttons for receiving input and also includes one or more output devices 612 such as one or more indicator lights, speaker, textual information, col. 7, lines 65-67, Fig. 6, hub device 180 includes one or more input devices 610 such as buttons for receiving input); and
wherein the visual alert system includes a multicolor light system that is programmed to correspond with a plurality of distinct visual alerts each corresponding to a different alert signal (col. 21, lines 13-20, User interface 810 includes one or more output devices 812 including one or more speakers and/or one or more visual displays. User interface 810 also includes one or more input devices 814, including user interface components that facilitate user input keyboard, voice-command input unit or microphone, touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons or controls, col. 7, lines 65-67, Fig. 6, hub device 180 includes one or more input devices 610 such as buttons for receiving input);
one or more alert activation devices communicatively coupled to at least one alert communication device of the one or more alert communication devices (col. 5, lines 50-60, FIG. 1, smart home environment 100 includes a structure 150 (e.g., a house, office building, garage, or mobile home) with various integrated devices, col. 5, lines 22-25, The present teachings applicable, without limitation, to duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space (i. e., positioned within a school building, col. 37, lines 28-32, Alarm device 1306 configured to produce one or more sounds or signals to alert occupant of potential danger);
 wherein the alert management system is configured to : receive, at the one or more alert communication devices, an alert signal from a first alert activation device of the one or more alert activation devices (col. 46, lines 56-67, smart device 204 in FIG. 15A, includes first (e.g., radio 950-1, FIG. 15B), second (e.g., radio 940, FIG. 15A), and third transceiver (e.g., radio 950-2, FIG. 15B) and first transceiver second transceiver is configured to transmit and receive, plurality of distinct communication protocols, col. 7, lines 65-67, Fig. 6, hub device 180 includes one or more input devices 610 such as buttons for receiving input); and 
indicate, via the one or more alert communication devices, an access path between a predefined first location and a location of the first alert activation device in response to receiving the alert signal from the first alert activation device (col. 17, lines 65-67,-col. 18, lines 1-5, Fig. 5-6, hub device 180, includes one or more input devices 610 such as one or more buttons for receiving input and also includes one or more output devices 612 such as one or more indicator lights, speaker, textual information, col. 46, lines 56-67, first transceiver second transceiver is configured to transmit and receive, plurality of distinct communication protocols, col. 7, lines 65-67, Fig. 6, hub device 180 includes one or more input devices 610 such as buttons for receiving input).
Even though Sannala discloses multiple transceivers with communication protocols to send alert [Abstract] and wearable computing device, a personal digital assistant (PDA), a tablet computer, a laptop computer, cellular telephone, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, or a combination of any two or more of these data processing devices or other data processing devices [col. 16, lines 21-30], and col. 47, lines 1-20, system use plurality of transceivers, protocols and sent alerts from smart devices, col. 43, lines 10-20, system alerts and status information, relayed to other smart home devices 204, or transmitted to client devices 504 that are configured to issue alerts directed to authorized users (i.e. group of recipients received alerts using a building-wide alert) but fails to disclose one or more alert activation devices.
In analogous art, Rapaport more specifically discloses one or more alert activation devices (para [005-007], buttons activated to send first responders, and to assist first responders in situational awareness and  para [0020], upon activation, transmitter sends wireless signal to all receivers simultaneously  and different flashing colors or patterns activated by selecting, one color alerts to danger inside the building and another notifies of outside danger (i.e. group of recipients received alerts using building-wide alert)) [0023, para [0039-0040], receive one or more distinct signals and to one or more other users 10 and activating means 120 comprises plurality of push buttons 122, FIG. 1, with each push button 122 corresponding to one of plurality of distinct signals to generate and transmit and paragraph 0059, warning message conveyed by a wireless signal transmitted by transmitter 100 perceived as quickly as possible by as large a number of users 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for managing coexistence of multiple transceiver devices  to send alerts disclosed by Sannala to use transmitter for transmitting alarm using a primary link and secondary link in response to the transmission using the primary link failing as taught by Rapaport to use transmitter for transmissions in secondary channel(s) after transmission(s) in primary channel are not successful and substantially immediate after such determination to improve the efficiency of alert device [Rapaport, paragraph 0020].
Regarding claim 18, Sannala discloses the alert management system of claim 17, further comprising: one or more alert gateways, wherein the one or more alert communication devices are communicatively coupled to the one or more alert gateways (col. 2, lines 60-67, transceiver configured to transmit and receive, over communication protocols and second transceiver configured to transmit and receive, over a second one of the communication protocols, signals comprising one or more of alerts).
Regarding claim 19, Sannala discloses
the alert management system of claim 17, wherein the one or more alert communication devices include a plurality of alert communication devices and are configured to communicatively couple the alert communication device with one or moreother alert communication devices of the plurality of alert communication devices via a first communication path (col. 2, lines 59-67, The method includes communicating using a first transceiver to transmit and receive, over a first one of the communication protocols, and using a second transceiver to transmit and receive, over a second one of communication protocols, signals comprising one or more of alerts, col. 46, lines 56-67, device 204 in FIG. 15A, includes first, second, and third transceiver and transceivers configured to transmit and receive).
Regarding claim 20, Sannala discloses the alert management system of claim 19, wherein the one or more alert communication devices are configured to communicatively couple the alert communication device with the one or more other alert communication devices of the plurality of alert communication devices via a second communication path (col. 5, lines 50-60, FIG. 1, smart home environment 100 includes a structure 150 (e.g., a house, office building, garage, or mobile home) with various integrated devices, col. 5, lines 22-25, duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space (i. e., positioned within a school building, col. 37, lines 28-32, Alarm device 1306 to produce one or more sounds or signals to alert occupant of potential danger).

7.       Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sannala (US 9396633 B1) (hereinafter Sannala) in view of Rapaport (US 2014/0354427 A1) (hereinafter Rapaport) and further in view of Soomro (US 2013/0015966 A1) (hereinafter Soomro).
Regarding claim 5, Sannala and Rapaport fails to disclose  the alert communication device of claim 3, wherein the alert communication device is configured to: determine that the first communication path is inaccessible; and transmit the alert signal to the one or more alert communication devices
via the second communication path in response to determining that the first
communication path is inaccessible.
In analogous art, Soomro discloses the alert communication device of claim 3, wherein the alert communication device is configured to: determine that the first communication path is inaccessible (Abstract, communication device includes first transmitter for transmitting alarm using primary link and second transmitter for transmitting alarm secondary link in response to transmission using failing); and 
determine that the first communication path is inaccessible; and transmit the alert signal to the one or more alert communication devices
via the second communication path in response to determining that the first communication path is inaccessible (paragraph 0005, alarm is transmitted using secondary channel between patient monitor and access point in response to attempts to transmit alarm using primary channel failing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for managing coexistence of multiple transceiver devices  to send alerts disclosed by Sannala and Rapaport to use transmitter for transmitting alarm using a primary link and secondary link in response to the transmission using the primary link failing as taught by Soomroto use transmitter for transmissions in secondary channel(s) after transmission(s) in primary channel are not successful and substantially immediate after such determination to improve the efficiency of alert device [Soomro, paragraph 0020].
Regarding claim 16, Sannala and Rapaport fails to disclose  the alert activation device of claim 15, wherein the at least one alert communication device is configured to indicate at least a portion of an access path between a predefined first location and the location of the alert activation device when transmitting the medical alert signal.
In analogous art, Soomro discloses the alert activation device of claim 15, wherein the at least one alert communication device is configured to indicate at least a portion of an access path between a predefined first location and the location of the alert activation device when transmitting the medical alert signal (Abstract, communication device includes first transmitter for transmitting alarm using primary link and second transmitter transmitting alarm secondary link in response to transmission using failing, generates an alarm if the patient's condition warrants notifying an appropriate medical responder, paragraph 001, communication in medical monitoring systems, medical alarm systems, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for managing coexistence of multiple transceiver devices  to send alerts disclosed by Sannala and Rapaport to use transmitter for transmitting alarm using a primary link and secondary link in response to the transmission using the primary link failing as taught by Soomroto use transmitter for transmissions in secondary channel(s) after transmission(s) in primary channel are not successful and substantially immediate after such determination to improve the efficiency of alert device [Soomro, paragraph 0020].

Response to Arguments
8.        Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
Double patenting rejection not withdrawn.
          On page 8, lines 3-5, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Sannala teaches 
client device 504 include handheld wearable computing device, personal digital assistant (PDA), tablet computer, and The present teachings applicable, without limitation, to duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space (i. e., positioned within a school building) [col. 16, lines 21-25, and col. 5, lines 22-25], and Fig. 3, hub device 180 to create a  mesh network in smart home network 202, and data communications using any of a variety of custom or standard wireless protocols (e.g., IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart, ISA100.11a, WirelessHART, MiWi, etc.) and/or any of a variety of custom or standard wired protocols [col. 40, lies 23-27], and User interface 810 includes one or more output devices 812 including one or more speakers and/or one or more visual displays. User interface 810 also includes one or more input devices 814, including user interface components that facilitate user input keyboard, voice-command input unit or microphone, touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons or controls [col. 21, lines 13-20] and, as in Fig. 6, hub device 180 includes one or more input devices 610 such as buttons for receiving input [col. 7, lines 65-67] and
Rapaport teaches para [005-007], buttons activated to send first responders, and to assist first responders in situational awareness [05-07] and upon activation, transmitter sends wireless signal to all receivers simultaneously  and different flashing colors or patterns (i.e.,  multi- color light)  activated by selecting, one color alerts to danger inside the building and another notifies of outside danger (i.e. group of recipients received alerts using building-wide alert)) [030, 0023, para [0039-0040], receive one or more distinct signals and to one or more other users 10 and activating means 120 comprises plurality of push buttons 122, FIG. 1, with each push button 122 corresponding to one of plurality of distinct signals to generate and transmit).
Thus, Sannala (US 9396633 B1) and Rapaport (US 2014/0354427 A1) and Soomro (US 2013/0015966 A1)disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689